Citation Nr: 1610153	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  11-05 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his ex-spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to December 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran and his ex-wife testified at a videoconference before the undersigned in May 2013.  A transcript of the hearing is of record. 

When this issue was most recently before the Board in September 2015, it was remanded for additional evidentiary development. 
 
The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

An acquired psychiatric disorder was not present until more than a year following the Veteran's discharge from service, and no current psychiatric disorder is etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which portion, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The Veteran was provided all required notice in a letter sent to him in November 2009, prior to initial adjudication of the claim.

The record also reflects that service treatment records, Social Security Administration (SSA) records and all available post-service medical evidence pertinent to the claim have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The Veteran also was provided VA examinations in response to his claim for service connection for a psychiatric disability.  While the Board in its September 2015 remand found that the report of the examination in September 2010 and January 2011 addendum are inadequate for failure to address whether depression originated in service or was present in service, the report of the October 2015 VA examination is adequate for adjudication purposes.  

The requirements of the Board's remands in February 2015 and September 2015 have been substantially fulfilled, as required pursuant to Stegall v. West, 11 Vet. App. 268   (1998).  D'Aries v. Peake, 22 Vet. App. 97   (2008).  This included obtaining a new VA examination addressing the etiology of the claimed psychiatric disability. 

In sum, the Board is also satisfied that VA has complied with its duty to assist the Veteran in the development of this claim.

 Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Personality disorders are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran has contended that he is depressed due to cervical spine and back disabilities.  In September 2015, the Board denied the Veteran's claims for service connection for cervical spine and back disabilities.  Therefore, service connection for the Veteran's psychiatric disability may not be granted on the basis that it is secondary to his cervical spine and back disabilities.

The Veteran also contends that service connection is warranted for psychiatric disability because it began in service, as reflected by psychiatric consultation performed in service.  

The service treatment records do not show that the Veteran was found to have an acquired psychiatric disorder.


A memorandum by a Marine psychiatrist recommending the Veteran's discharge based on unsuitability indicates the Veteran's performance in service was significantly impaired by a "highly unstable personality" such that the Veteran had, "great difficulty in relating to both peers and supervisors," and was, "unable to obey even a simple order without becoming uncontrollably enraged."  The psychiatrist noted that the evaluation was based on close observation of the Veteran and maintaining an intensive counselor-counselee relationship.  

In a September 1975 statement, a superior recommended the Veteran's release from active service based on the Veteran's extended deserter status between April 1974 and April 1975, his job performance ranging from mediocre to poor since his return from deserter status, his shirking of duties and having no remorse for those actions, his refusal to expend more than a minimum of effort, and his desire to leave the Marine Corps.  The Veteran's service treatment records and service personnel records do not indicate that the Veteran suffered from a psychiatric disability while in service, and do not indicate that a psychiatric disability played any role in his service discharge.  Rather, they indicate the Veteran was granted a general discharge based on unsuitability due to continued poor performance and repeated military infractions despite suspension of a special courts martial in an effort to salvage his Marine career, and despite much professional counseling and attention.   

As part of the evaluation for that discharge, a September 1975 psychiatric evaluation found no signs of psychosis or major mood disorder, but rather assessed a cyclothymic personality.  In support of this assessment, the psychiatrist noted that the Veteran had a, "life long history of difficulty handling aggressive feelings," which resulted in his being "unsuitable for military service."  

The record reflects some VA psychiatric treatment beginning in 2005, including for depression and substance dependence.  

In response to his claim, the Veteran was afforded a VA psychiatric examination in September 2010.  The Veteran reported a long-standing history of depression.  Upon review of the record and clinical interview, the examiner noted that the Veteran had a pre-service history involving both criminal activity and use of alcohol and illicit substances, and spending three years from age 12 in a children's residential facility potentially of a reformative nature.  The examiner concluded that the Veteran's "depressive symptoms" were not at least as likely as not related to his military service, including based on his, "history of difficulty handling aggressive feelings that go back prior to his military service."  

In a January 2011 addendum, the examiner found that it was not at least as likely as not that the Veteran's depressive disorder was, "aggravated by his documented in-service mental health treatments while on active duty because of his life[-]long  [history] of difficulty handling aggressive feelings."  

The Board in its September 2015 remand found the September 2010 examination report and the January 2011 addendum inadequate because they did not adequately address whether the Veteran's depressive disorder originated in service or was present in service.

Pursuant to the Board's remand directive, the Veteran was afforded another VA examination in October 2015.  The examining clinical psychologist noted that the Veteran was currently diagnosed with depression, assessed as recurrent and moderate, as well as an antisocial personality disorder.  The examiner explicitly did not diagnose traumatic brain injury.  

The Veteran reported at the examination suffering from significant back pain from an injury in service.  The Veteran also reported that symptoms of his personality disorder were well-managed by medication, while symptoms of his depression were currently moderated by medications.  The examining psychologist noted from review of the record that symptoms of the Veteran's personality disorder included a long history of drug use, anger, assault, and difficulty behaving according to accepted social norms.  The Veteran self-reported symptoms of his depression included reduced energy and motivation, sleep problems, flat affect, sadness, and frustration with loss of ability to function.  The examiner observed no significant association between symptoms of the Veteran's personality disorder and those of his depression. 

Review of the record and examination interview revealed the Veteran's history of difficulty prior to service, including three different reform schools between ages 12 and 16, "oppositional defiant" behavior problems, and alcohol abuse as well as some methamphetamine use, all prior to his entry into service at age 18, which service entry the Veteran reported was "to turn my life around."  The Veteran had no combat deployment but was absent without leave (AWOL) for a total of 18 months over the course of his service from August 1972 to December 1975.  

At the October 2015 examination the Veteran reported that his depression had started in boot camp, asserting, 

The sergeants hated me.  I got attacked by others.  I just shut down and wouldn't talk to anyone for weeks.  It got worse in active duty because of the way supervisors treated me, and I finally went AWOL.

The examiner did not accept the Veteran's contention of onset or worsening of depression in service.  Rather, the examiner noted that the Veteran had a history of, "juvenile oppositional behavior, excessive alcohol and drug usage, fights in military, going AWOL, [and] his drug bingeing of several years post service" which were all associated with his long-standing personality disorder.  The examiner concluded that the Veteran had some mood deterioration resulting from memories of "those difficulties," but that the Veteran's depression was "largely (over 50%) caused by his back pain and the accompanying loss of strength and energy for daily functioning."  

The Board duly considers the Veteran's assertion of onset of depression in service, but finds that the weight of the evidence, including the findings and conclusions of the examiners in service as well as the examiners in September 2010 and October 2015, place onset of the Veteran's depression subsequent to service, precipitated by numerous causal factors including life experiences prior to onset as well as more recent difficulties with medical conditions including back disability, as the October 2015 examiner has assessed.  

While the Veteran is competent to address the presence or absence of symptoms, which may include depressed mood, questions of the presence or absence of clinical depression or other psychiatric disability are ones distinctly requiring of mental health expertise, and hence are beyond lay purview.  The Veteran has not been shown to possess the requisite expertise or knowledge to address these questions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

At the October 2015 examination the Veteran also reported a history of crazy thoughts and hallucinations following a recent history of drug abuse at age 50.  However, the examiner did not observe signs of psychosis at the examination, and found the Veteran's reported recent signs of psychosis were most likely caused by his drug abuse.  There is no medical evidence showing that the Veteran has actually been diagnosed with a psychosis or that he manifested a psychosis within one year after his discharge from service.  

Accordingly, the claim for service connection for a psychiatric disability must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a psychiatric disability is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


